Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered May 11, 2004, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 18 years to life, unanimously affirmed.
Defendant’s sufficiency claim regarding his conviction for depraved indifference murder was not preserved for appellate review. Although, in response to defendant’s generalized dismissal motion (see People v Gray, 86 NY2d 10 [1995]), the court briefly summarized some of the evidence, it never “expressly decided” the particular issue raised on appeal (CPL 470.05 [2]; see People v Turriago, 90 NY2d 77, 83-84 [1997]; compare People v Prado, 4 NY3d 725 [2004] [court’s factual findings in nonjury trial expressly decided issue]), and we decline to review it in the interest of justice. Were we to review this claim, we would find the verdict was based on legally sufficient evidence, based on the court’s charge as given without exception (see People v Sala, 95 NY2d 254, 260 [2000]; People v Dekle, 56 NY2d 835 [1982]; People v Jean-Baptiste, 38 AD3d 418 [2007]). We also find that the verdict was not against the weight of the evidence in light of *469the elements of the crime as charged to the jury without objection (see People v Cooper, 88 NY2d 1056, 1058-1059 [1996]; People v Noble, 86 NY2d 814, 815 [1995]).
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]).
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Nardelli, Buckley, Sweeny and Malone, JJ.